HENRIOD, Justice
(concurring in result).
I concur in the result. It is difficult to believe that the Legislature intended a remission of fines and forfeitures to local authorities, where a local officer merely initiates a criminal prosecution. If there were any doubt about it, I think it was resolved against such interpretation when the 1947 Legislature provided for $1,000,000 of liquor profits to be transferred into a “City, Town and County Liquor Control Fund”1. The creation of this fund came 12 years after the section inviting this proceedings2. Although the $1,000,000 was not specifically earmarked for law enforcement, but for “lawful purposes,” the title of the Act itself: “City, Town and County Liquor Control Fund,” implies such a use. Regardless of how the fund is used in local government, obviously it releases other funds for use in liquor enforcement. It would seem that the 1947 Legislature’s Fund legislation made definite that which was highly indefinite under the 1935 fines and forfeitures provisions.

H. B. 85, Chap. 112, Laws of Utah 1947, creating the fund; and H. B. 62, Chap. 64, Laws of Utah 1947, providing for the transfer.


Sec. 46-0-219, U. C. A. 1943.